Case 3:17-cv-05769-RJB Document 215-3 Filed 12/27/19 Page 1 of 2




                      ([KLELW




                                                          Whitehead Decl.
                                                                 Ex 4 - 1
          Case 3:17-cv-05769-RJB Document 215-3 Filed 12/27/19 Page 2 of 2




From:                 Whitehead, Jamal
To:                   Kristin.Asai@hklaw.com; Shannon.Armstrong@hklaw.com; Matt.Donohue@hklaw.com
Cc:                   Andrew Free; Berger, Adam; Cronan, Sheila; Devin Theriot-Orr; Halm, Lindsay; Meena Menter
Subject:              Nwauzor v. GEO - Deduplicating the Class List
Date:                 Thursday, June 6, 2019 2:57:00 PM
Attachments:          image001.png
                      RE_ Nwauzor v. The GEO Group (W.D. Wash.).pdf


Hi Kristin, et al.:

This follows my email from May 1 and our phone call on May 7 about GEO’s supplemental class list and
whether GEO had more details about the address information provided. As you know, the list contained
multiple addresses for many of the class members without indicating which address was the most recent or
last, best address. You told me that GEO did not have this information and that ICE created the spreadsheet
GEO produced.

We recently made the same inquiry with ICE and we received a response from the agency on Tuesday.
Attached for your review is the entirety of our email exchange with ICE.

Based on the information we received from ICE, we plan to “deduplicate” the class list to identify the
addresses associated with the most recent date found under any of the various date column headings on the
supplemental class list (i.e., From date, To Date, EID Adr Create date, EID ADR Update date). From there, we
will revisit Plaintiffs’ notice plan and submitted an updated plan to the Court, as necessary.

Best,
Jamal


                      Jamal N. Whitehead
                      Attorney
                      Schroeter Goldmark & Bender
                      810 Third Avenue, Suite 500
                      Seattle, WA 98104
                      Tel: 206.622.8000 | Fax: 206.682.2305
                      whitehead@sgb-law.com | sgb-law.com | en español



   CONFIDENTIALITY NOTICE: This e-mail may contain confidential and privileged information. If you have received this e-mail
   by mistake, please delete it without distributing it to anyone else, and notify me immediately via e-mail or telephone at 206-
   622-8000. Thank you.




                                                                                                                  Whitehead Decl.
                                                                                                                         Ex 4 - 2
